Citation Nr: 0839215	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a back disability, 
including lumbar and cervical spine disorders.  

2.	Entitlement to service connection for the residuals of 
dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a videoconference hearing before a 
Member of the Board in September 2008.  


FINDINGS OF FACT

1.	A back disorder, including disabilities of the lumbar and 
cervical spine, was not evident during service or until many 
years thereafter and is not shown by the competent evidence 
to have been caused by any in-service event.

2.	Dental trauma was not evident during service and residuals 
of dental trauma are not shown by competent evidence to have 
been caused by any in-service event.


CONCLUSIONS OF LAW

1.	A back disorder, including disabilities of the lumbar and 
cervical spine, was neither incurred in nor aggravated by 
service nor may arthritis of the lumbar and cervical spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.	Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.381 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in November 2004 and January 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The January 2008 letter included all necessary 
notifications.  

The veteran contends that he sustained neck and low back 
injuries while on active duty.  In testimony before the 
undersigned at his hearing in September 2008, he stated that 
he had sustained in injury in a training accident on board 
the submarine on which he was stationed.  Essentially, he 
stated that he had fallen from the top of the hatch 
approximately 19 feet to the deck below.  Review of the 
record does not include references to the accident, nor are 
their complaints or manifestations of a low back or cervical 
spine disabilities.  

The service medical records on file include entrance, 
separation, and a duty examination in 1961.  None of the 
records contain any complaints or findings referable to the 
neck or low back, or to any fall in service.  He was seen in 
1959 for a cut over the left eyebrow, which he injured 
reaching into a dishwasher.  On examination for release from 
active duty in September 1963, there were no complaints of 
back or neck pain and all evaluations revealed normal 
findings.

In 1984 and 1985 appellant sought treatment for neck 
complaints with radiation into the right shoulder.  He gave a 
history of the in-service injury.  On one occasion it was 
noted that he had sustained the injury, but they had no 
problems for a couple years.  In 1966 he had complaints after 
lifting his daughter over his head while reclining on the 
floor.  He also gave a history of being involved in a motor 
vehicle accident in 1973.  There was involvement in an 
additional accident in 1990.  He has been found to have disc 
pathology and arthritis since the mid 1980's and early 
1990's.

In an April 1994 statement, the veteran's private physician 
indicated that the veteran had symptoms of acute cervical and 
lumbar sprain, with radiculopathy that were considered to be 
related to the motor vehicle accident that occurred in 
October 1990.  Apparently this physician was not otherwise 
aware of the appellant's past history.

There are other opinions offered suggesting a relationship 
between service and the cervical spinal findings.  These are 
generally following a reported history of the veteran of the 
reported in-service event, but without knowledge of the 
intervening injuries in 1966 and 1973.  Thus these opinions 
are not sufficient for granting service connection as they 
are based on an inaccurate historical background.

The veteran is, of course, competent to give a history of the 
fall.  While the Board does not doubt the veteran's veracity, 
it is noted that he is a layman, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In this case, the only medical evidence of record 
that points toward a medical nexus is that the back 
disabilities are related events that occurred post-service.  
The service medical records do not reveal pertinent 
complaints, findings, or abnormalities.  As such, any injury 
sustained is not shown by competent evidence to result in 
chronic disability related to service.  Under these 
circumstances, service connection must be denied.  

The veteran is claiming service connection for the residuals 
of dental trauma.  In order to establish service connection 
for a claimed disability, the facts, as shown by evidence, 
must demonstrate that a particular disease or injury 
resulting in currently demonstrated chronic disability was 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The Board has reviewed the entire evidence of record, 
including the records of the dental treatment that the 
veteran received while on active duty.  After review, there 
is no basis to find that the veteran sustained dental trauma 
during service or that the veteran has residuals of dental 
trauma that was incurred while he as on active duty.  In this 
regard, it is noted that service dental records show 
treatment for cavities of various teeth during service and 
the extraction of tooth number 19, which had been treated for 
cavities several months earlier.  Other records on file 
reveal that on the initial examination for entry into service 
he was shown to be missing several teeth on both the left and 
right sides of his face.  

In testimony at his hearing before the undersigned, he stated 
that he had sustained dental trauma when he was involved in a 
fall while on board the submarine on which he was stationed.  
He stated that he fell approximately 19 feet while trying to 
quickly proceed through a hatch and that the impact resulted 
in several broken teeth.  There is no treatment for broken 
teeth during service.  The treatment records show the most 
extensive treatment rendered involved tooth numbered 24, when 
the veteran was shown to be swollen and in pain, but this 
tooth was shown to have a restorable cavity at the time of 
release from active duty in September 1963.  While dental 
records dated in 1987 show tooth crowns and root canals that 
could conceivably be the result of dental trauma, there is no 
indication that this is the case.  There are extensive 
records on file of essentially routine dental during service.  
None of the records, including entries for early 1962 reveal 
extensive dental treatment as described by the veteran.  The 
separation examination shows the same missing teeth that were 
noted at entry, with the addition of number 19, as discussed 
above.  After review of the evidence, in light of the lack of 
supporting evidence during service, the Board does not have 
any choice but to deny the claim.  


ORDER

Service connection for a back disability, including lumbar 
and cervical spine disorders, is denied.  

Service connection for the residuals of dental trauma is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


